            Case 2:19-cv-00208-cr-jmc Document 11 Filed 09/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                      FOR THE                                   2121 SEP 30 PH 2: 1z
                                DISTRICT OF VERMONT
                                                                                        CLErtK
THEODORE C. SMITH, JR.,                                      )                  BY      ltrvv'
                                                             )                       ifiifry CLERK
               Plaintiff,                                    )
                                                             )
       V.                                                    )       Case No. 2:19-cv-208
                                                             )
JIM BAKER and JOSHUA RUTHERFORD,                             )
                                                             )
               Defendants.                                   )

                       OPINION AND ORDER
    ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
          GRANTING DEFENDANTS' MOTION TO DISMISS, AND
     GRANTING PLAINTIFF LEAVE TO FILE AN AMENDED COMPLAINT
                           (Docs. 9 & 10)
       This matter came before the court for a review of the Magistrate Judge's August
10, 2020 Report and Recommendation ("R & R") (Doc. 10), in which he recommended
the court grant the unopposed 1 motion to dismiss filed by Defendants Jim Baker,
Commissioner of the Vermont Department of Corrections ("DOC"),2 and Joshua
Rutherford, former superintendent of Northwest State Correctional Facility (collectively,
"Defendants") (Doc. 9). Defendants argue that the court should dismiss Plaintiff
Theodore C. Smith, Jr.'s Complaint, filed pursuant to 42 U.S.C. § 1983 and alleging
violations of his religious rights under the First Amendment and the Religious Land Use
and Institutionalized Persons Act ("RLUIPA"), 42 U.S.C. §§ 2000cc-2000cc-5, because
Plaintiff lacks standing, Fed. R. Civ. P. 12(b)(l), and because he failed to plausibly allege


1
  Although the motion to dismiss is unopposed, Plaintiffs lack of an opposition is not
dispositive, and the Magistrate Judge properly considered the merits of Defendants' arguments.
See McCall v. Pataki, 232 F .3d 321, 323 (2d Cir. 2000) ("If [the] complaint is sufficient to state
a claim on which relief can be granted, the plaintiffs failure to respond to [the] motion does not
warrant dismissal.").
2
 Since Plaintiff filed his Complaint on September 4, 2019, Michael Touchette resigned as the
DOC Commissioner.
          Case 2:19-cv-00208-cr-jmc Document 11 Filed 09/30/20 Page 2 of 3




claims for damages against Defendants in both their official and individual capacities.
Fed. R. Civ. P. 12(b)(6). No party has filed an objection to the R & R, and the time period
to do so has expired.
       Plaintiff is self-represented. Defendants are represented by Vermont Assistant
Attorney General Jared C. Bianchi.
       A district judge must make a de nova determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401, 405 (2d
Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )(l);
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150
(1985).
       In his fourteen-page R & R, the Magistrate Judge carefully reviewed the factual
allegations, potential causes of action, and requests for relief set forth in Plaintiffs
Complaint and recommended that Defendants' motion to dismiss be granted and
Plaintiffs Complaint be dismissed. No party has raised an objection to that
recommendation and the court therefore adopts it.
                                   LEAVE TO AMEND
       The Second Circuit has stated that a ''pro se complaint should not be dismissed
without the Court granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated." Nielsen v. Rabin,
746 F.3d 58, 62 (2d Cir. 2014) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.
2010)); see also Fed. R. Civ. P. 15(a)(2) (providing that "[t]he court should freely give
leave [to amend the pleading] when justice so requires"). The court grants Plaintiff leave
to file an Amended Complaint within thirty (30) days from the date of this Order.


                                               2
          Case 2:19-cv-00208-cr-jmc Document 11 Filed 09/30/20 Page 3 of 3




       If Plaintiff chooses to file an Amended Complaint, he must comply with the
Federal Rules of Civil Procedure including stating the factual and legal bases for his
causes of action. See Fed. R. Civ. P. 8(a) (listing required contents of a pleading that
states a claim for relief). In his Amended Complaint, Plaintiff must allege all claims and
name all defendants that Plaintiff intends to include, as the Amended Complaint will take
the place of the initial Complaint in all respects. For further reference, Plaintiff may
consult the court's Representing Yourself as a Pro Se Litigant Guide, available at
https://www.vtd.uscourts.gov/sites/vtd/files/ProSeGuidel 13015.pdf, or contact the
District of Vermont Clerk's office for a self-represented party's informational pamphlet.
Failure to file an Amended Complaint in the time period provided shall result in the
dismissal of this case.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 10) as the court's Opinion and Order and GRANTS Defendants' motion to
dismiss. (Doc. 9.) Plaintiffs action will be DISMISSED if an Amended Complaint is not
filed within thirty (30) days from the date of this Order.
SO ORDERED.                                                        .
       Dated at Burlington, in the District of Vermont, this ~},j\day of September, 2020.



                                                       ~
                                                   Yh"r~~~rra·1u
                                                   United States District Court




                                               3
